Citation Nr: 0121825	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-23 998A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 14, 1986, Board of Veterans' Appeals (Board) decision 
denying service connection for bilateral hearing loss.  

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss will be addressed in a separate 
decision by the Board.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Moving party




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to January 
1947.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion that there was clear and 
unmistakable error in a March 14, 1986, Board decision.  


FINDING OF FACT

The March 1986 Board decision, that denied service connection 
for bilateral hearing loss, was reasonably supported by 
evidence then of record and prevailing legal authority, and 
the Board decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the March 1986 Board decision that denied 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
7111 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, to the extent any duty to notify and 
assist requirements may exist with respect to motions for 
revision of Board decisions on the grounds CUE, it is the 
Board's opinion that any necessary evidentiary development 
and notification has been accomplished.  The moving party was 
furnished a copy of the pertinent regulations, informed of 
the evidence considered, and provided testimony concerning 
this issue during a hearing before the undersigned member of 
the Board sitting at Boston, Massachusetts in March 2001.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to this issue.

By motion received in January 2000 and other documents and 
during a hearing before the undersigned member of the Board 
in March 2001, the moving party asserted that there was CUE 
in the March 14, 1986, Board decision, which concluded that 
the veteran did not have bilateral hearing loss that was 
incurred in or aggravated by service.  He maintains that the 
Board was clearly erroneous in several aspects of the March 
1986 decision.  Errors included a disregard for an 
uncontradicted medical opinion, relying on its own expertise 
to deny the claim, and failing to give the claimant the 
benefit of the doubt.  He has indicated that he was exposed 
to acoustic trauma during basis training from rifle fire 
which caused his hearing loss.  His representative states 
that the Board failed to adequately discuss and apply per 38 
C.F.R. § 3.303(d) (2000)

Review of the record at the time of that decision reflects 
that the complete service medical records were not furnished 
by the appropriate service department and were apparently 
destroyed in a fire at the National Personnel Records Center.  
The available treatment records show no pertinent 
abnormality.  The separation examination report, dated in 
December 1946, clinically evaluated the ears as normal.  
Hearing for the whispered voice was 15/15 bilaterally.  
Received in March 1985 was the veteran's original claim for 
service connection for hearing loss.  At that time the 
veteran stated that he had been treated for decreased hearing 
acuity since 1983.  In a statement, dated in April 1985, a 
private physician rendered an opinion that the veteran's loss 
of hearing was probably due to exposure to rifle fire during 
service.  

In a March 1986 decision, the Board denied service connection 
for bilateral hearing loss.  The Board observed that the 
disorder was not noted during service and not shown of record 
until the early 1980s.  The Board noted that the opinion of 
the private physician was rendered approximately 38 years 
after service.  The Board determined that adequate continuity 
of complaints and /or hearing loss had not been demonstrated. 

The Board found that hearing loss was not shown during 
service or at discharge.  The hearing loss was reported many 
years after service and was not shown to be other wise 
attributable to service.  The Board concluded as a matter of 
law that service connection for bilateral hearing loss was 
not warranted on the basis of incurrence or aggravation 
during service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000) 
(formerly 38 U.S.C. 310).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411 (2000).  

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist; and, (3) Evaluation of evidence.  
A disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  DAV v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2000) (formerly 38 
U.S.C. 301, 310, 312, 313); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

In his motion for review for CUE, the moving party 
essentially contends that the Board erred in failing to 
accept the 1985 opinion from a private physician that the 
hearing loss was probably due to acoustic trauma incurred 
during service and relied on its own expertise.  This 
assertion fundamentally pertains to how the Board weighed and 
evaluated the evidence when it denied the claim, but CUE will 
not be found in such circumstances.  The correct facts, as 
they were known at the time, were before the Board, and the 
Board gave a reasonable interpretation of the evidence before 
it.  The prohibition against using the Board's own medical 
expertise did not become the law prior to the 1990's.  See 
generally, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Failure to consider the benefit of the doubt doctrine and/or 
duty to assist is not a basis to find CUE.

Based on the record at the time, the Board did not 
incorrectly apply the law then in effect.  It cannot now be 
said that reasonable adjudicators would have reached a 
different result or that there was undebatable error in the 
March 1986 Board denial of the claim for service connection 
for bilateral hearing loss.  The Board evaluated all of the 
evidence of record and found that private medical opinion 
combined with the fact that hearing loss was not demonstrated 
until approximately 38 years from discharge from active duty, 
did not establish that service connection was warranted.  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.303, to include 38 C.F.R. § 3.303(d) were not cited in 
March 1986 decision.  However, the Board clearly considered 
the continuity provisions of 38 C.F.R. § 3.303 in the 
decision.  Also, to the extent that it was error not to 
explicitly cite and discuss 38 C.F.R. § 3.303(d), the Board 
finds that the record does not show that, had this error not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.

Thus, the Board concludes that the moving party has not 
demonstrated the type of error required to establish CUE in 
the March 1986 Board decision, and the CUE motion must be 
denied.


ORDER

The motion that there was CUE in a March 1986 Board decision, 
which denied service connection for bilateral hearing loss, 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



